DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Double Patenting
Terminal Disclaimer filed on 06/22/2021 has been approved.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/24/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments, filed 01/24/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20180146404) in view of Novlan et al. (U.S. 20180192443) and further in view of Adjakple et al. (U.S. 20130044709) and further in view of Han et al. (U.S. 20180092142).
For claim 1, Zhang et al. disclose a method for wireless communications by a base station (BS), comprising: 
broadcasting information indicating that the BS supports a second UE category (LTE) (at least [0045] and [0079].   An apparatus for a UE (user equipment), comprises: a radio transceiver and processing circuitry interfaced to the radio transceiver; wherein the transceiver is to receive system information transmitted by an LTE (Long Term Evolution) cell, which system information comprises LTE initial access system information for connecting to the LTE cell and 5G (fifth generation) initial access system information for connecting to a 5G cell using random access procedures; and, wherein the processing circuitry and transceiver are to connect to the 5G cell using the initial access system information received from the LTE cell. The UE receives the system information (e.g., MIB, SIB1, and SIB2) from the LTE cell LTE initial access system information for connecting to the LTE cell) indicating that the base station supports the UE via broadcast).
Zhang et al. do not disclose the second user equipment (UE) category, lower than a first UE category, wherein the first UE category represents a regular UE category; and receiving combined registration information registering a UE as the first UE category and the second UE category during initial attach; and receiving registration information registering the UE only as the first category when entering connected mode.
	In the same field of endeavor, Novlan et al. disclose the second user equipment (UE) category, lower than a first UE category, wherein the first UE category represents a regular UE category (at least [0002], [0065] and [0094].  5G research and development also aims at improved support of machine-to-machine communication, also known as the Internet of things, aiming at lower cost, lower battery consumption and lower latency than 4G equipment. The legacy UE 502 comprising the LTE radio 504 can only communicate via LTE whereas the UE 508 comprising the LTE radio 506 and the NR radio 510 can transmit data over LTE and/or NR.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Novlan et al. for purpose of improving coverage; enhancing signaling efficiency; and reducing latency compared to LTE.
 FIG. 19 is schematic illustration of a flow diagram of an example of a combined attach request method 1900 from either a UTRA (GPRS/UMTS/HSPA) RAT or an EUTRA (EPS/LTE) RAT leading to an attachment of the WTRU to both a 3GPP network and a non-3GPP network. In 1950 of FIG. 19, the WTRU 1902 sends an attach request 1950 to the 3GPP network 1904 with attach type of combined attach to 3GPP/non-3GPP network. Furthermore, the WTRU 2102 after detecting both a 3GPP cell and a non-3GPP cell, initiates a dual RAT network registration 2150 from a 3GPP RAT/Cell, for example an LTE cell, by sending a dual mode attach request 2150 with an attach type EPS/non-3g.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Adjakple et al. for purpose of improving voice and data services in wireless systems.
	In the same field of endeavor, Han et al. disclose receiving registration information registering the UE only as the first category when entering connected mode (at least [0109]-[0110]. The UE 701 may be in a state of being connected to a first communication network (e.g., 4G network).   If a 5G RRC connection is established between the UE 701 and the 5G NB (NR (5G)) 703 at step 811, the UE 701 may transmit an Attach Request message including its IMSI to the 5G NB 703.)

For claim 2, the combination of the combination of Zhang et al., Novlan et al., Adjakple et al.  and Han et al. disclose the method of claim 1.  Furthermore, Han et al. disclose receiving an indication from the UE of the first UE category or the second UE category as a currently selected UE category (at least [0109].   If a 5G RRC connection is established between the UE 701 and the 5G NB (NR (5G)) 703 at step 811, the UE 701 may transmit an Attach Request message including its IMSI to the 5G NB 703.  The 5G NB 703 may transmit an Attach Accept message to the UE 701 in response to the Attach Request message that the UE 701 transmitted at step 813. The Attach Accept message may include a GUTI, an IP address, an EPS bearer ID, a TAI, and QoS.) 
For claim 3, the combination of Zhang et al., Novlan et al., Adjakple et al.  and Han et al. disclose the method of claim 1.  Furthermore, Zhang et al. disclose wherein the second UE category comprises a UE CAT M1 (at least [0045] and [0079].   An apparatus for a UE (user equipment), comprises: a radio transceiver and processing circuitry interfaced to the radio transceiver; wherein the transceiver is to receive system information transmitted by an LTE (Long Term Evolution) cell, which system information comprises LTE initial access system information for connecting to the LTE cell and 5G (fifth generation) initial access system information for connecting to a 5G cell using random access procedures; and, wherein the processing circuitry and transceiver are to connect to the 5G cell using the initial access system information received from the LTE cell. The UE receives the system information (e.g., MIB, SIB1, and SIB2) from the LTE cell via broadcast.  In other words, the LTE base station transmits information (LTE initial access system information for connecting to the LTE cell) indicating that the base station supports the UE via broadcast ).
For claims 6-8, the claims have features similar to claims 1-3.  Therefore, the claims are also rejected for the same reasons in claims 1-3.
For claims 11-12, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.
For claims 13-14, the claims have features similar to claims 2-3.  Therefore, the claims are also rejected for the same reasons in claims 2-3.
Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20180146404) in view of Novlan et al. (U.S. 20180192443) and further in view of Adjakple et al. (U.S. 20130044709) and further in view of Han et al. (U.S. 20180092142) and further in view of in view of CHANDRAMOULI et al. (U.S. 20180020418).
For claim 4, the combination of Zhang et al., Novlan et al., Adjakple et al.  and Han et al. disclose the method of claim 1, further comprising: sending a page to the UE; and in response to 
	In the same field of endeavor, CHANDRAMOULI et al. disclose sending a page to the UE; and in response to the page: receiving registration information along with a connection setup message from the UE, the registration information re-registering the UE as the first UE category (at least [0101] and [0140]-[0145].   UE is connected in E-UTRAN but listens to paging channel also in 5G); [0144] in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service; [0145] in case of (2), UE is expected to respond to paging via 5G radio (i.e. establish RRC connection) towards the network; network can then initiate establishment of new service in the 5G radio network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by CHANDRAMOULI et al. for purpose of improving in dual connectivity for different access networks.
For claims 9 and 15, the claims have features similar to claim 4.  Therefore, the claims are also rejected for the same reasons in claim 4.

Claims 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20180146404) in view of Novlan et al. (U.S. 20180192443) and further in view of .
For claim 5, the combination of Zhang et al., Novlan et al., Adjakple et al.  and Han et al. do not disclose the method of claim 1, further comprising: receiving registration information re-registering the UE as the second UE category, wherein the UE is in an idle mode. 
	In the same field of endeavor, Khay-Ibbat et al. disclose receiving registration information re-registering the UE as the LTE category, wherein the UE is in an idle mode (at least [0044].  When the UE 106 is in RRC Idle Mode it is presumed that the UE 106 is not actively communicating within an LTE network cell, 102 or 104a-b. Accordingly, the UE 106 will need to attach to, or reattach to, an LTE network cell, 102 or 104a-b, prior to attempting to establish a VoLTE call via its serving eNodeB.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Zhang et al. as taught by Khay-Ibbat et al. for purpose of attempting to establish a VoLTE call via its serving eNodeB.
For claims 10 and 16, the claim has features similar to claim 5.  Therefore, the claims are also rejected for the same reasons in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  2/9/2022